In re Loyola University, et al.; applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. CA-5154; Parish of Orleans, Civil District Court, Div. “C”, No. 84-415.
Prior report: La.App., 496 So.2d 421.
Denied. The Court of Appeal was correct in setting aside the summary judgment, but this Court does not necessarily agree with the reasons assigned.
*208DIXON, C.J., concurs, agreeing that the case must be remanded for trial on the merits on all the issues.
MARCUS, J., concurs in the denial.